—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered August 14, 1997, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), burglary in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, unlawful imprison*800ment in the first degree (two counts), endangering the welfare of a child (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly determined that the explanation proffered by the defense counsel for the exercise of his peremptory challenge against a prospective juror was mere pretext offered in an attempt to conceal an intention to discriminate based on race. This determination is entitled to great deference on appeal and will not be disturbed where, as here, it is supported by the record (see, Hernandez v New York, 500 US 352; People v Jupiter, 210 AD2d 431; People v Guess, 208 AD2d 559).
The defendant’s sentence was not illegal (see, People v Brown, 80 NY2d 361, 364; People v Brathwaite, 63 NY2d 839, 843).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.